Case 1:19-cv-00044-LPS Document 84 Filed 02/27/19 Page 1 of 3 PageID #: 2084



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

CIPLA LTD. and CIPLA USA, INC.,                        )
                                                       )
                      Plaintiffs,                      )
                                                       ) C.A. No.: 19-cv-44-LPS
            v.                                         )
                                                       ) FILED UNDER SEAL
AMGEN INC.,                                            )
                                                       )
                      Defendant.                       )
                                                       )

                     BRIEF IN SUPPORT OF PROPOSED REDACTIONS

       In response to the Order dated February 19, 2019 (D.I. 55) Cipla Ltd. and Cipla USA,

Inc. (collectively “Cipla” or “Plaintiffs”) hereby submit this brief in support of the specific

proposed redactions that have been submitted herewith.

       The Third Circuit has held that courts may exercise the power to deny access to judicial

records, for example, “where they are sources of business information that might harm a

litigant’s competitive standing.” Littlejohn v. BIC Corp., 851 F.2d 673, 678 (3d Cir. 1988).

“Indeed, the Federal Rules of Civil Procedure empower courts to make any order that justice

requires to protect a party or person from ‘annoyance, embarrassment, oppression, or undue

burden or expense,’ including ‘that a trade secret or other confidential research, development, or

commercial information not be revealed or be revealed only in a specified way.’ Fed.R.Civ.P.

26(c).” Mosaid Technologies Inc. v. LSI Corp., 878 F. Supp. 2d 503, 507 (D. Del. 2012).

       The proposed redactions to sealed transcripts from January 25, 2019 (D.I. 24) and

February 15, 2019 (D.I. 51) are limited in scope and fall into two categories: 1) information

regarding terms of confidential agreements; and 2) commercially sensitive business information.

As to the terms of the confidential agreements, the Court has ordered that it will “permit the
Case 1:19-cv-00044-LPS Document 84 Filed 02/27/19 Page 2 of 3 PageID #: 2085



parties (for now) to redact the specific terms of any confidential settlement or other agreement.”

(D.I. 55. ¶ 6)

        The parties have also met and conferred regarding proposed redactions of commercially

sensitive business information pursuant the Court’s February 19 Order. (D.I. 55. ¶ 7G) Cipla

believes that it would be irreparably harmed if its commercially sensitive information was made

publicly available to its competitors. Amgen believes that it would suffer competitive harm if its

commercially sensitive information was made publicly available to its competitors.          These

redactions also include third-party commercially sensitive information.

        Both categories of information that have been redacted fall under the types of information

contemplated in Littlejohn and Mosaid Technologies as warranting protection by the Court and

are consistent with the Court’s Order dated February 19, 2019 (D.I. 55).

      TRANSCRIPT OF JANUARY 25, 2019 TELEPHONE CONFERENCE (D.I. 24)

        The proposed redaction to the transcript of the telephone conference held on January 25,

2019 before Chief Judge Stark (D.I. 24) is limited in scope. The redaction to D.I. 24 is narrowly

tailored to redact Cipla’s commercially sensitive business information and prevent Cipla from

suffering competitive harm. The parties have endeavored to make redactions that are consistent

with the Court’s Order dated February 19, 2019 (D.I. 55). Attached as Exhibit A is a highlighted

version of the proposed redaction and attached as Exhibit B is the redacted version of D.I. 24.

     TRANSCRIPT OF FEBRUARY 15, 2019 TELEPHONE CONFERENCE (D.I. 51)

        The proposed redactions to the transcript of the telephone conference held on February

15, 2019 before Chief Judge Stark (D.I. 51) are limited in scope. The proposed redactions either

disclose commercially sensitive business information of Cipla, Amgen, or a third party, or relate

to specific terms of the confidential Amgen-Teva Agreement. These redactions are consistent




                                                2
Case 1:19-cv-00044-LPS Document 84 Filed 02/27/19 Page 3 of 3 PageID #: 2086



with the Court’s Order dated February 19, 2019 (D.I. 55. ¶ 6).           Attached as Exhibit C is a

highlighted version of the proposed redactions and attached as Exhibit D is the redacted version

of D.I. 51.

       WHEREFORE, Plaintiffs respectfully request that the Court grant this Motion and such

further relief as the Court deems just and proper.

Dated: February 26, 2019                             Respectfully submitted,

                                                     FARNAN LLP
Of Counsel:
                                                     /s/ Michael J. Farnan
James W. Dabney                                      Sue L. Robinson (Bar No. 100658)
Patrice P. Jean                                      Brian E. Farnan (Bar No. 4089)
Dina Hoffer                                          Michael J. Farnan (Bar No. 5165)
Deanne K. Cevasco                                    919 North Market Street
David E. Lansky                                      12th Floor
Lynn M. Russo                                        Wilmington, DE 19801
HUGHES HUBBARD & REED LLP                            (302) 777-0300 (Telephone)
One Battery Park Plaza                               (302) 777-0301 (Facsimile)
New York, NY 10004                                   srobinson@farnanlaw.com
(212) 837-6803                                       bfarnan@farnanlaw.com
james.dabney@hugheshubbard.com                       mfarnan@farnanlaw.com
patrice.jean@hugheshubbard.com
dina.hoffer@hugheshubbard.com                        Attorneys for Plaintiffs
deanne.cevasco@hugheshubbard.com
david.lansky@hugheshubbard.com
lynn.russo@hugheshubbard.com




                                                 3
